                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


JUSTIN WHITE, SR., ET AL.                                             CIVIL ACTION


VERSUS                                                                NO. 19-11580


SHERWIN-WILLIAMS CO., ET AL.                                          SECTION: “H”



                               ORDER AND REASONS
         Before the Court is Plaintiffs’ Motion to Remand (Doc. 4). For the
following reasons, the Motion is DENIED.


                                    BACKGROUND
         Plaintiffs filed this suit against Defendants 1 in state court. The
complaint alleges that while Plaintiff Jenna White was pregnant with her son,
Justin, she was exposed to multiple products manufactured and/or sold by
Defendants. Plaintiffs contend that exposure to these products proximately
caused her son’s acute myeloid leukemia (“AML”). Specifically, Plaintiffs’
complaint alleges that the products manufactured and/or sold by Defendants




1   The Defendants in this case are W.M. Barr & Company, Inc.; Behr Process Corporation;
    Home and Ranch Hardware, Inc.; Rust-Oleum Sales Company, Inc.; Annie Sloan US, Inc.;
    PPG Industries, Inc.; Sherwin-Williams Company; Lowe’s Home Centers, Inc.; Jolie Design
    & Decor, Inc.; and Tyner-Petrus Co. Inc.

                                              1
contain “toxic levels of benzene, benzene-containing products, toluene, xylene,
and other solvents.” 2
       Plaintiffs’ complaint solely employs state law theories of recovery,
including negligence, gross negligence, strict liability, and Louisiana’s
Products Liability Act (“LPLA”). Plaintiffs allege that Defendants are liable
under these theories of recovery because they “failed to warn Plaintiffs about
the health hazards associated with benzene, toluene, xylene, and other
solvents;” they breached their duty to design products made without benzene
and to recall products with health hazards; and they manufactured and/or sold
products that were “[u]nreasonably dangerous in construction, composition,
design, and in inadequate warnings.” 3
       Defendants timely removed the suit to federal court on the basis of
federal question jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441(a), and
1441(c). 4 Defendants contend that this Court has federal question jurisdiction
because Plaintiffs’ claims are preempted by the Federal Hazardous Substances
Act (“FHSA” or “the Act”), rendering them as “arising under” the laws of the
United States. 5 Plaintiffs subsequently filed the instant Motion to Remand. 6


                              LEGAL STANDARD
       Generally, a defendant may remove a civil state court action to federal
court if the federal court has original jurisdiction over the action. 7 “The district
courts shall have original jurisdiction of all civil actions arising under the




2 Doc. 1-2 at 5.
3 Id. at 13, 15–16, 18.
4 Doc. 1 at 3, 7.
5 Id. at 3–4.
6 See Doc. 4.
7 28 U.S.C. § 1441.



                                         2
Constitution, laws, or treaties of the United States.” 8 “Whether a claim arises
under federal law is a question determined by reference to the plaintiffs’ well-
pleaded complaint.” 9 A federal question under 28 U.S.C. § 1331 is present when
“there appears on the face of the complaint some substantial, disputed question
of federal law.” 10 This is commonly referred to as the well-pleaded complaint
rule.
        The burden is on the removing party to show “that federal jurisdiction
exists and that removal was proper.” 11 When determining whether federal
jurisdiction exists, courts consider “the claims in the state court petition as
they existed at the time of removal.” 12


                               LAW AND ANALYSIS
        Defendants contend that removal based on 28 U.S.C. § 1331 is proper
because the FHSA preempts Plaintiffs’ state-law failure to warn claims,
rendering Plaintiffs’ claims as “arising under” the laws of the United States.
        Congress enacted the FHSA in 1960 to “provide a nationally uniform
requirement for adequate cautionary labeling of packages of hazardous
substances.” 13 The FHSA regulates benzene, toluene, zylene, and many other
substances deemed hazardous. 14 If a product contains certain levels of these
substances, the FHSA mandates that the product be fitted with a special label
comporting with the requirements under the Act. 15



8 28 U.S.C. § 1331.
9 PCI Transp., Inc. v. Fort Worth & W.R. Co., 418 F.3d 535, 543 (5th Cir. 2005).
10 Carpenter v. Wichita Falls Indep. Sch. Dist., 44 F.3d 362, 366 (5th Cir. 1995).
11 Barker v. Hercules Offshore, Inc., 713 F.3d 208, 212 (5th Cir. 2013) (quoting Manguno v.

   Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir. 2002)).
12 Manguno, 276 F.3d at 723.
13 H.R. Rep. 86-1861, at 1 (1960), reprinted in 1960 U.S.C.C.A.N 2833, 2833.
14 See 16 C.F.R. § 1500.14(b)(3); see also 15 U.S.C. § 1261 et seq.
15 See 16 C.F.R. § 1500.14(b)(3); see also 15 U.S.C. § 1261 et seq.



                                            3
        In 1966, Congress amended the statute by adding an express preemption
clause, among other things. 16 In 1976, Congress again amended the FHSA, this
time restyling the express preemption clause to state:
        [I]f a hazardous substance . . . is subject to a cautionary labeling
        requirement . . . no State . . . may establish or continue in effect a
        cautionary labeling requirement applicable to such substance . . .
        unless such cautionary labeling requirement is identical to the
        labeling requirements [under the act]. 17
        The Fifth Circuit has considered the preemptive effect of the FHSA’s
express preemption clause. In Comeaux v. National Tea Co., 18 the Fifth Circuit
adopted the holding of Moss v. Parks Corp., 19 a Fourth Circuit opinion. After
analyzing Congress’ preemptive intent under the statute, the Moss court found
“it is clear that Congress intended to preempt state laws proposing labeling
requirements not identical to the FHSA’s regulations.” 20 Moss ultimately held
that:
        in an area of limited Congressional preemption such as the FHSA,
        a common law tort action based upon failure to warn may only be
        brought for non-compliance with existing federal labeling
        requirements. . . . [I]f the plaintiff requests a label that is “more
        elaborate or different” than the one required by the FHSA and its
        regulations, the claim is preempted. . . . 21
Thus, as articulated in Moss, and as adopted by the Fifth Circuit in Comeaux,
state law claims of inadequate labeling or failure to warn are preempted by the
Act to the extent that they request labeling requirements different in any way
from those required by the FHSA. 22 Therefore, the FHSA provides the


16 Pub.L. No. 89-756, § 4(a), 80 Stat. 1303, 1305 (codified at 15 U.S.C. § 1261 note).
17 Pub.L. No. 94-284, § 17(a), 90 Stat. 503, 510 (codified at 15 U.S.C. § 1261 note (b)(1)(A)).
18 81 F.3d 42 (5th Cir. 1996).
19 985 F.2d 736 (4th Cir. 1993).
20 Id. at 739 (emphasis added).
21 Id. at 740–41.
22 “[A]s the [FHSA]’s preemption provision makes clear, a plaintiff may assert a state-law

   cause of action that adopts, as the applicable standard of care, compliance with the FHSA’s

                                              4
exclusive standard for adjudicating Plaintiffs’ failure to warn claims. Because
of this, Defendants argue that an essential element of Plaintiffs’ claim is
controlled by and arises under the laws of the United States. 23 The Court
agrees.
       When state law creates a plaintiff’s cause of action, the case may
nevertheless “arise under” the laws of the United States and confer jurisdiction
upon the federal courts if the complaint establishes a “right to relief under
state law [that] requires resolution of a substantial question of federal law in
dispute between the parties.” 24 For this form of federal question jurisdiction,
“the question is, does a state law claim necessarily raise a stated federal issue,
actually disputed and substantial, which a federal forum may entertain
without disturbing any congressionally approved balance of federal and state
judicial responsibilities.” 25 The Fifth Circuit has interpreted the Supreme
Court’s articulation of this standard into four elements that consider whether
“(1) resolving a federal issue is necessary to resolution of the state-law claim;
(2) the federal issue is actually disputed; (3) the federal issue is substantial;
and (4) federal jurisdiction will not disturb the balance of federal and state
judicial responsibilities.” 26 An assessment of each factor as it relates to this
case demonstrates that Plaintiffs’ claims sufficiently “arise under” federal law
so as to confer subject matter jurisdiction to this Court.
       A. Resolving a Federal Issue Is Necessary to Resolve the State-
          Law Claim



   labeling requirements.” Wagoner v. Exxon Mobil Corp., 832 F. Supp. 2d 664, 670 (E.D. La.
   2011).
23 Doc. 1 at 3, 5 (noting that an element of Plaintiffs’ claims is the “breach of the duty set

   forth in the FHSA.”).
24 Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 436 U.S. 1, 13 (1983).
25 Grable & Sons Metal Prod. v. Darue Eng’g, 545 U.S. 308, 314 (2005).
26 Singh v. Duane Morris LLP, 538 F.3d 334, 338 (5th Cir. 2008); In re Katrina Canal

   Breaches Litig., 342 F. App’x 928, 932 (5th Cir. 2009).

                                              5
       The Court finds that this element has been satisfied. As Defendants’
Notice of Removal points out, Plaintiffs allege that products sold and/or
manufactured by Defendants contain certain solvents that are covered under
the FHSA’s labeling requirements. 27 To the extent that Plaintiffs’ claims
contest the adequacy of the warnings or labels at issue, the standard of care is
set by the FHSA’s labeling requirements. Thus, to be successful on their
claims, Plaintiffs would have to prove that Defendants’ warnings and/or labels
fell short of the standards set forth in the FHSA. 28 This Court therefore finds
that resolving Plaintiffs’ claims requires resolution of a federal issue: whether
the labels and/or warnings comport with the FHSA’s requirements.
       B. Existence of an Actually-Disputed Federal Issue
       The relevant dispute arising from Plaintiffs’ claims is whether
Defendants’ products comport with the FHSA’s labeling requirements—not
what the requirements themselves entail. Nothing in the parties’ briefs
demonstrates that the specific labeling requirements of the FHSA are in
dispute. Rather, it appears that resolution of Plaintiffs’ failure to warn and
inadequate labeling claims simply requires rote application of the FHSA’s
labeling requirements. Because resolution of Plaintiffs’ claims will not require
resolution of a disputed federal issue, this second element fails.
       C. Existence of a Substantial Federal Issue
       A substantial federal issue is one “indicating a serious federal interest in
claiming the advantages thought to be inherent in a federal forum.” 29 If the
federal law is “only tangentially relevant to an element of a state cause of



27 Doc. 1 at 4.
28 The FHSA governs the standard of care for failure to warn and inadequate labeling claims
   and preempts state law claims that require a different standard. See supra, Section II.
29 Rayburn v. Miss. Dev. Auth., 877 F. Supp. 2d 494, 497 (S.D. Miss. 2012) (citing Singh, 538

   F.2d at 338).

                                             6
action,” then it is not substantial. 30 In this case, the viability of Plaintiffs’
claims turns wholly on whether Defendants’ labels comport with the
requirements of a federal statute. 31 The pertinent federal law, therefore, is not
a mere tangential consideration, but rather, the crucial element upon which
the outcome of the case turns. Where, as here, a plaintiff may assert a state-
law cause of action “that adopts, as the applicable standard of care, compliance
with the FHSA’s labeling requirements,” the governing federal law is indeed
substantial. 32
       D. No Disturbance of Federal-State Judicial Responsibility
          Balance
       By maintaining jurisdiction over Plaintiffs’ claims, this Court would not
be disturbing the balance of federal-state judicial responsibility. As stated
earlier, while state-law claims of failure to warn for hazardous substances are
permitted, they are nevertheless preempted to the extent that they deviate
from the requirements in the FHSA. A federal district court’s adjudication of
compliance with a federal statute can hardly be said to disturb the balance
between state and federal courts. Furthermore, as it relates to the particular
federal statute at issue here, “given the need for consistency among the fifty
states in applying the FHSA, which is basic to the free flow of goods and
services among the fifty states, having the consistency of a federal forum to
apply Congress’s intended preemption” only strengthens the balance between
federal and state courts.
       A review of these four factors reveals that Plaintiffs’ state-law tort claims
“necessarily raise a stated federal issue, actually disputed and substantial,



30 Id. (citing Singh, 538 F.2d at 339) (internal quotations omitted).
31 The FHSA governs the standard of care for failure to warn and inadequate labeling claims
   and preempts state law claims that require a different standard. See supra, Section II.
32 Wagoner, 832 F. Supp. 2d at 670.



                                            7
which a federal forum may entertain without disturbing any congressionally
approved balance of federal and state judicial responsibilities.” 33 Accordingly,
Plaintiffs’ claims “arise under” the laws of the United States and properly
confer federal question subject matter jurisdiction to this Court.


                                      CONCLUSION
         For the foregoing reasons, IT IS ORDERED that Plaintiffs’ Motion to
Remand (Doc. 4) is DENIED.
                        New Orleans, Louisiana this 21st day of November, 2019.




                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




33   Grable & Sons Metal Prod, 545 U.S. at 314.

                                              8
